Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.974 Page 1 of 10



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
       RENOVATE AMERICA, INC.,                   CASE NO. 19-CV-1456-GPC(WVG)
  11
                             Plaintiff, ORDER ON DISCOVERY DISPUTE
  12
                                        REGARDING DEPOSITION OF
  13       v.                           MELINDA MARGOLIES ESQ. AND
                                        PRODUCTION OF DOCUMENTS
  14
       LLOYD’S SYNDICATE 1458;
  15                                    [Doc Nos. 43-45.]
  16
                           Defendant.

  17

  18         In this insurance case, Plaintiff alleges claims for breach of contract and
  19   breach of covenant of good faith and fair dealing and seeks declaratory relief and to
  20   recover the costs incurred for defense counsel’s services arising from two underlying
  21   litigations covered by insurance policies issued by Defendant or its agents. Plaintiff
  22   additionally seeks to recover damages for bad faith such as attorney fees required to
  23   prosecute this action. Plaintiff seeks to depose Melinda Margolies, an attorney who
  24   works at the same law firm that represents the defendant in this case. Plaintiff also
  25   seeks documents in her possession that it claims are related to its bad faith claim
  26   because they evidence Defendant’s faulty claim review process. Plaintiff contends
  27   that while Margolies is an attorney, she was not acting in that capacity for a variety
  28   of reasons when she initially received the claims at issue here, continued to analyze
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.975 Page 2 of 10



   1
       and process the claims before this action commenced, and continues to do so now.

   2
       As such, her role effectively was that of a claims adjuster—not an attorney—who is

   3   not entitled to the protections of the attorney-client privilege or work-product

   4   doctrine.

   5         Defendant objects that Plaintiff’s request is based on “its own unsupported

   6   theory that Margolies was Underwriters’ ‘main claims adjuster,’ despite the fact that

   7   Underwriters have identified the actual claims adjusters in discovery.” (Doc. No. 44

   8   at 2.) Defendant invokes the attorney-client privilege and work-product doctrine as

   9   to any communications Margolies had with Defendant and to all documents in her

  10   possession.

  11         However, the evidence before the Court demonstrates (1) that Margolies acted

  12   for all intents and purposes as Defendant’s claims adjuster (at least with respect to

  13   the two specific claims at issue here); (2) that she acted as the primary—if not sole—

  14   claims adjuster; and (3) that Plaintiff’s theory is supported by the deposition

  15   transcripts and other claims-related evidence it submitted to the Court. And although

  16   Margolies is indeed an attorney at the same law firm that represents Defendant in
  17   the instant case, that relationship on its own is not dispositive given that the dominant
  18   nature of Margolies’s relationship with Defendant from the beginning of the claims
  19   process was that of a claims adjuster.
  20                                    I.      BACKGROUND
  21         The Court recounts the detailed and well-written summary of facts in Judge
  22   Curiel’s Order denying Defendant’s motion to dismiss:
  23               Renovate is a Delaware corporation with its headquarters in San
             Diego, California. Renovate provides services for homeowners,
  24         including the administration of residential Property Assessed Clean
  25         Energy programs for government entities under the Home Energy
             Renovation Opportunity (“HERO”) program. As part of its insurance
  26         portfolio, Renovate maintains a professional liability insurance
  27         covering liabilities that it may face based on its administration of loan
             programs. Lloyd’s, through its agent Euclid, issued the relevant
  28

                                                  2
                                                                            19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.976 Page 3 of 10



   1
             professional liability policy to Lloyd’s with a policy period of at least
             May 27, 2017 to May 27, 2018 (the “Policy”).
   2                Plaintiff filed the Complaint on August 2, 2019. According to the
   3         Complaint, the Policy covers costs that Renovate would incur from
             defending against claims for, inter alia, “actual or alleged breach of
   4         duty, neglect, error, misstatement, misleading statement, omission or
   5         act.” Plaintiff alleges that the Policy requires Lloyd’s to pay defense
             costs while the underlying claims are being litigated. Under the Policy,
   6         coverage is limited to $2,500,000 and Renovate assumes a $250,000
   7         retention, which increases to $500,000 for class actions. Any defense
             costs incurred by Renovate count against the retention amounts.
   8                Between January of 2018 and April of 2018, Renovate was
   9         served in two separate lawsuits in California state court (the
             “Underlying Actions”): All Pro Installation v. Claude Rowe et al., Case
  10         No. 37-2016-00042327, California Superior Court, County of San
  11         Diego (the “Rowe Action”) and Reginald Nemore et al. v. Renovate
             America, Inc., Case No. BC701810, California Superior Court of
  12         California, County of Los Angeles (the “Nemore Action”). In the Rowe
  13         Action, defendants served a cross-complaint on Renovate on January
             23, 2018 for alleged elder abuse and other harms due to Renovate’s
  14         administration of the HERO programs. In the Nemore Action, the
  15         plaintiffs served Renovate on April 16, 2018, and in their complaint
             they allege that participants of the HERO programs also suffered elder
  16         abuse and various other harms due to Renovate’s administration of the
  17         program.
                    On April 14, 2018 and May 1, 2018 respectively, Renovate
  18         tendered both Nemore and Rowe actions to Lloyd’s, seeking full
  19         coverage including payment of their defense costs. Lloyd’s did not
             reply to Renovate within 40 days, which Renovate alleges is the
  20         applicable period for coverage determinations. Renovate selected
  21         defense counsel and paid for its own defense costs. Renovate also used
             a broker to prod Lloyd’s to provide a response and pay for the defense
  22         costs incurred by Renovate. Lloyd’s first responded in November of
  23         2018 by letters through counsel that acknowledged that the Underlying
             Actions raised the potential for coverage under the Policy, but stated
  24         that rates of Renovate’s defense counsel raised issues. After Lloyd’s
  25         reviewed the defense counsel invoices, Lloyd’s stated that it would not
             pay full rates for the defense counsel services and that it may also take
  26         other deductions on the invoices.
  27                By June 21, 2019, Renovate incurred over $750,000 in costs
             ($500,000 in excess of the applicable retention) from defending the
  28         Rowe action, and over $570,000 in costs ($70,000 in excess of the
                                                3
                                                                         19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.977 Page 4 of 10



   1
             applicable class action retention) from defending the Nemore action. At
             this time, Lloyd’s informed Renovate that it would reduce the invoices
   2         and apply other deductions, and ultimately pay $70,000 for the Rowe
   3         action but pay nothing for the Nemore action. Renovate contested
             Lloyd’s proposed deductions and requested that Lloyd’s provide an
   4         accounting of the deductions. Renovate also stated that they still
   5         expected Lloyd’s to pay the $70,000 for the Rowe action, and Lloyd’s
             said that they would make a partial payment within the next one to two
   6         weeks. As of the date of filing of the Complaint, Renovate had not
   7         received any payment from Lloyd’s.
                    Renovate alleges claims for breach of contract and breach of
   8         covenant of good faith and dealing, and seeks declaratory relief and to
   9         recover the costs incurred for defense counsel’s services arising from
             the Nemore and Rowe litigations. Renovate additionally seeks to
  10         recover damages for bad faith such as attorney fees required to
  11         prosecute this action.

  12
       (Doc. No. 16 at 1-3 (citations to Complaint omitted).)
  13
                                     II.    LEGAL STANDARD
  14
             State law governs attorney-client privilege issues in federal district courts
  15
       sitting in diversity. Fed. R. Evid. 501; Star Editorial, Inc. v. Dangerfield, 7 F.3d 856,
  16
       859 (9th Cir. 1993). Under California law, “evidentiary privileges such as the
  17
       attorney-client privilege are governed by statute.” HLC Props., Ltd. v. Sup. Ct., 35
  18
       Cal. 4th 54, 59 (2005). California Evidence Code section 954 confers a privilege on
  19
       the client “to refuse to disclose, and to prevent another from disclosing, a
  20
       confidential communication between client and lawyer . . . .” “Confidential
  21
       communications include information transmitted between attorney and client, and ‘a
  22
       legal opinion formed and the advice given by the lawyer in the course of that
  23
       relationship.’” Calvert v. State Bar, 54 Cal. 3d 765, 779 (1991) (quoting Cal. Evid.
  24
       Code § 952). “The attorney-client privilege attaches to a confidential communication
  25
       between the attorney and the client and bars discovery of the communication
  26
       irrespective of whether it includes unprivileged material.” Costco Wholesale Corp.
  27
       v. Sup. Ct., 47 Cal.4th 725, 734 (2009).
  28

                                                  4
                                                                            19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.978 Page 5 of 10



   1
             “The party claiming the privilege has the burden of establishing the

   2
       preliminary facts necessary to support its exercise, i.e., a communication made in

   3   the course of the attorney-client relationship.” Id. at 733. “Once that party establishes

   4   facts necessary to support a prima facie claim of privilege, the communication is

   5   presumed to have been made in confidence and the opponent of the claim of

   6   privilege has the burden of proof to establish the communication was not

   7   confidential or that the privilege does not for other reasons apply.” Id. (citing Cal.

   8   Evid. Code § 917(a)); Wellpoint Health Networks, Inc. v. Sup. Ct., 59 Cal. App. 4th

   9   110, 123-24 (1997).

  10         “[T]o determine whether a communication is privileged, the focus of the

  11   inquiry is the dominant purpose of the relationship between the parties to the

  12   communication. Under that approach, when the party claiming the privilege shows

  13   the dominant purpose of the relationship between the parties to the communication

  14   was one of attorney-client, the communication is protected by the privilege.” Clark

  15   v. Sup. Ct., 196 Cal. App. 4th 37, 51 (2011) (citing Costco, 47 Cal. 4th 739-40).

  16   “[W]hen an insurer hires an attorney both to provide a legal opinion and to serve as
  17   a claims adjuster, “the court must make a determination of which purpose was
  18   primary.” McAdam v. State Nat’l Ins. Co., 15 F. Supp. 3d 1009, 1015 (S.D. Cal.
  19   2014).
  20                                     III.   DISCUSSION
  21         The Court’s first task is to determine whether Defendant, as the party invoking
  22   the attorney-client privilege, has met its burden to establish a prima facie showing
  23   of its applicability. In doing so, the Court looks to the dominant purpose of
  24   Margolies’s relationship with Defendant. Defendant provides the Court very little
  25   from which the Court can conclude that Margolies was acting as an attorney. Its
  26   briefing contains no documents or declaration from Margolies that provide any
  27   details about the nature of her activities and relationship with Defendant. Rather,
  28   Defendant’s brief simply states Margolies is a partner at defense counsel’s law firm,

                                                  5
                                                                            19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.979 Page 6 of 10



   1
       is “outside counsel” to Defendant, and that Defendant retained Margolies and her

   2
       firm “to provide coverage advice as to [Plaintiff’s] submitted claims . . . .” (Doc. No.

   3   44 at 6). With such a scant and conclusory showing, the Court is unable to conclude

   4   that Margolies’s dominant relationship was that of an attorney in light of the

   5   evidence Plaintiff produced to the contrary. The Court concludes that Defendant has

   6   not satisfied its burden to establish facts necessary to support a prima facie claim of

   7   privilege. See Costco, 47 Cal. 4th at 733.

   8         To the contrary, the evidence Plaintiff presented the Court establishes that the

   9   dominant purpose of Margolies’s relationship with Defendant was that of a claims

  10   adjuster. This is seen from the initial point when Plaintiff tendered its claims, which

  11   was sent directly to Margolies’s law firm on April 14 and 30, 2018. (Doc. No. 43-1

  12   at 22-23.) Margolies issued at least two coverage letters on November 20 and 27,

  13   2018. (Id. at 30-53.) These letters are very detailed, are addressed directly to

  14   Plaintiff’s Associate General Counsel, and were written for the purpose of providing

  15   Plaintiff with Defendant’s position on coverage for the two underlying litigation

  16   matters. The evidence also shows Margolies issuing coverage payments directly to
  17   Plaintiff. Although there is indication that the payments were made “on behalf of”
  18   Defendant (id. at 59), the Court finds it telling that someone in a purported advisory
  19   position as an attorney issued such payments at all.
  20         Plaintiff also provided excerpts of the deposition of Evi Hava, one of the
  21   persons Defendant identified as a claim adjuster in this case. However, Hava testified
  22   that for the first year after the claims were submitted, Margolies was the only person
  23   who was working on them and that her law firm—presumably meaning her—
  24   received invoices directly from Plaintiff and reviewed those invoices for payment.
  25   (Doc. No. 42 at 8-9.) Not only did Hava essentially testify that she was not
  26   functionally a claims agent in this case (see id. at 47-48), she testified that Jim
  27   Thomas—another person Defendant identified as a claims adjuster—had “no
  28   [decision-making or] authority in terms of claims handling” and was only an

                                                    6
                                                                           19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.980 Page 7 of 10



   1
       underwriter. (Id. at 65.) The evidence also shows that Margolies was also tracking

   2
       the defense costs in the underlying litigations (id. at 23-26) and provided

   3   spreadsheets detailing cost rundowns (Doc. No. 43-1 at 57). Ms. Hava also testified

   4   that Margolies essentially acted autonomously from Defendant while she processed

   5   the claims and sought minimal guidance from Defendant until January 2019. (Doc.

   6   No. 42 at 28.)

   7         Thus, the evidence Plaintiff submitted establishes that although Defendant

   8   strives to identify Margolies solely as counsel who provided legal advice, the

   9   evidence before the Court demonstrates she was functionally a claims adjuster and

  10   no one was more involved with the claims than she was.1 The totality of the evidence

  11   establishes Margolies transcended the role of advisory legal counsel and actively

  12   managed the subject claims as an adjuster would. The fact that Margolies happens

  13   to be employed by the same law firm that now defends this case does not convert

  14   her status as a claims adjuster to that of “opposing counsel.” Nor does the fact that

  15   she is an attorney do so. The law is clear that an insurer cannot shield its claims

  16   process simply by assigning an attorney to do the work of a claims adjuster. Within
  17   the context of attorneys acting as claims adjusters, the Court first looks at “the
  18   dominant purpose of the relationship between the insurance company and its in-
  19   house attorneys, i.e., was it one of attorney-client or one of claims adjuster-insurance
  20   corporation . . . .” Costco Wholesale Corp. v. Sup. Ct., 219 P.3d 736, 746 (Cal.
  21   2009).2 In the end, if an animal walks like a duck and quacks like a duck, it is in fact
  22

  23   1
        Her continued involvement in management of the claims is evidence by two letters
  24
       written in 2020, after this litigation commenced. (Doc. No. 43-1 at 57-58, 59.) In
       both letters, Margolies issued checks for large payments directly to either Plaintiff
  25   or its counsel for defense costs in the underlying litigations. One letter included a
  26
       spreadsheet summarizing invoices and explained some details about accounting
       related to ongoing coverage payments.
  27
       2
        Although Costco involved an insurer’s in-house counsel and this case involves
  28
       outside counsel, this is a distinction without a difference. The relationship and
                                                  7
                                                                           19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.981 Page 8 of 10



   1
       a duck regardless of any desire to label it a goose. Calling a duck a goose does not

   2
       render the duck into a goose. Defendant has not met its burden to establish

   3   Margolies’s dominant relationship with Defendant was that of an attorney. Plaintiff

   4   has shown otherwise.

   5         Defendant contends the information Plaintiff seeks is available from other

   6   sources—namely two persons Defendant identified as the claims adjusters in this

   7   case. Defendant argues Plaintiff should have at a minimum deposed either Ms. Hava

   8   or Ms. Maru before concluding Margolies was the sole claims adjuster and seeking

   9   to depose her. However, the evidence shows Plaintiff did depose at least Hava via

  10   remote deposition from London, England. And Hava confirmed that Margolies was

  11   the only person who had dealt with the adjustment of Plaintiff’s two claims for

  12   entirety of the first year the claims were processed (Doc. No. 42 at 4-5). Hava also

  13   confirmed that Jim Thomas, who had been identified by Defendant as a claims

  14   adjuster, was merely an underwriter who had “no authority [or decision-making] in

  15   terms of claims handling.” (Id. at 65.) In light of Hava’s testimony about the minimal

  16   extent of her own role and Thomas’s total lack of claims handling authority—and in
  17   light of Hava’s testimony about Margolies’s extensive claims handling
  18   involvement—Plaintiff cannot be faulted for not deposing the third person identified
  19   as a claims adjuster but rather seeking to depose Margolies, the person who appears
  20   to have had the most experience handling these claims. Thus, contrary to
  21   Defendant’s contention, it does not appear there is a better source than Margolies.
  22         Although the above discussion has related to the application of the attorney-
  23   client privilege, it also bears on Defendant’s assertion of the work-product doctrine.
  24   As the apparent primary person acting as the claims adjuster in this case, any
  25
       course of conduct in that relationship remains determinative. Otherwise, insurers
  26
       could ostensibly routinely outsource claims adjustment to law firms in an effort to
  27   shield their claims processes from bad faith claims. 2,022 Ranch v. Sup. Ct., 113 Cal.
       App. 4th 1377, 1378 (2003) (holding that an insurance company cannot shield claims
  28
       adjusting activities from discovery by hiring attorneys to perform them).
                                                 8
                                                                         19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.982 Page 9 of 10



   1
       documents Margolies prepared in that role and during her ongoing post-litigation

   2
       management of the claims were not prepared in anticipation of litigation, would have

   3   been prepared regardless of litigation during the ordinary course of handling the

   4   claims, and are outside the work-product doctrine as a result. See generally Klee v.

   5   Whirlpool Corp., 251 F.R.D. 507, 511-13 (S.D. Cal. 2006).

   6         The foregoing notwithstanding, the Court recognizes that Margolies may have

   7   been involved in post-litigation collaboration with counsel of record in this case.

   8   This collaboration could have involved litigation strategy and matters that went

   9   beyond her management of the claims. Such collaboration would seem natural given

  10   her extensive knowledge of the claims and being a member of the same law firm as

  11   litigation counsel. Obviously, any such communications and documents prepared in

  12   her role as the advisor to the attorneys of record in this case would not be subject to

  13   disclosure or deposition testimony given that they would have been made during the

  14   course of litigation by attorneys collaborating on strategy. This Order is accordingly

  15   limited solely to Margolies’s handling and management of the actual claims before

  16   and after litigation commenced and shall not include discussions or documents that
  17   otherwise would not have occurred but-for the existence of this action.3
  18                                    IV.   CONCLUSION
  19         The Court ORDERS that the deposition of Melinda Margolies proceed and
  20   that Defendant produce documents in her possession that are responsive to Plaintiff’s
  21

  22   3
         The Court will caution Defendant that it should not attempt to overbroadly withhold
  23   testimony and documents by claiming they are exempt under this paragraph. Should
       the Court later determine that Defendant unjustifiably applied these principles to
  24
       testimony and documents that clearly were not covered, this Court will not be shy
  25   about imposing sanctions upon Defendant and its counsel. The Court finds this
       admonishment necessary because it appears this entire dispute over Margolies’s
  26
       involvement as an attorney versus a claims adjuster is obvious to the objective
  27   observer and Defendant’s arguments are the ones wholly unsupported by facts and
       evidence. Going forward, Defendant is cautioned to not proceed in this manner as it
  28
       determines which documents and information to produce.
                                                 9
                                                                          19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 46 Filed 08/31/20 PageID.983 Page 10 of 10



    1
        requests for production of documents subject to the limitations set forth in this Order.

    2
        The deposition shall occur on or before the close of fact discovery on September 11,

    3   2020. The Court warns against any semantics and gamesmanship, as this Court is

    4   not shy about imposing sanctions against parties and attorneys who unjustifiably do

    5   not comply with discovery obligations when it is clear to the Court they should have

    6   done so.

    7   IT IS SO ORDERED.

    8   DATED: August 31, 2020

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  10
                                                                            19-CV-1456-GPC(WVG)
